MEMORANDUM**
Arlene Estación appeals the restitution order imposed under the Mandatory Victims Restitution Act, 18 U.S.C. §§ 3663A-3664, following her guilty plea to three counts of mail fraud, in violation of 18 U.S.C. §§ 1341. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Relying upon United States v. Gunning, 339 F.3d 948, 950 (9th Cir.2003) (per curiam), Estación contends that the district court plainly erred by delegating to the probation office the responsibility of determining the manner and schedule of her restitution payments. We reject this contention because we conclude that the district court’s order did not assign full control of this determination to the probation office. Cf. id. (remanding because the district court assigned “full control” of the restitution payment schedule to a probation officer).
Estación also contends that the district court plainly erred by failing to take account of her financial resources, projected earnings and financial obligations in setting the restitution schedule. This contention is without merit. The record shows that the district court properly considered these factors in specifying the schedule of *321payments. See United States v. Booth, 309 F.3d 566, 576 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.